Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
*245IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed CJM (Import Specialist’s Initials) by Import Specialist Charles J. Meichtry (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 19% ad val. under Par. 397, as modified, Tariff Act of 1930, consist of bolts similar in all material respects to those involved in Heads and Threads, Div. of MSL Industries Inc. v. United States, C.D. 3374, and therein held dutiable at the rate of 0.5$ per pound under Par. 330, as modified by T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3374 be incorporated in these cases, and that the protests enumerated on said Schedule “A” be submitted on this stipulation, said protests being limited to the items marked “A” as aforesaid.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices covered by the protests enumerated on schedule “A”, attached hereto and made a part hereof, is properly dutiable at % cent per pound under paragraph 330 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as bolts, with or without threads or nuts, of iron or steel.
The protests are sustained and judgment will be entered for the plaintiff.